Citation Nr: 0022604	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-12 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for impotence, claimed 
as secondary to Agent Orange exposure or service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for headaches, claimed 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services




WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This appeal arises from rating decisions in which the RO 
denied entitlement to service connection for impotence, a 
skin disorder and headaches due to herbicide exposure.  The 
RO also denied service connection for impotence as secondary 
to service-connected PTSD.  The veteran perfected an appeal 
regarding these decisions, and those issues are presently 
before the Board of Veterans' Appeals (Board).  

In April 2000, the veteran testified before a member of the 
Board at a videoconference hearing.  Correspondence in the 
claims file indicates that the veteran accepted that hearing 
in lieu of an "in-person" hearing before a Board member.  
See 38 C.F.R. § 20.700(e) (1999). 

At his videoconference hearing, the veteran identified that 
he was satisfied with a 50 percent rating for PTSD, and that 
issue was no longer on appeal.  Hearing transcript (T.), 2.  
He also stated that he was no longer pursuing the issue of 
service connection for ulnar entrapment.  T. 2.  The veteran 
also raised the matter of service connection for headaches as 
secondary to PTSD.  That matter is referred to the RO for 
appropriate action.  

The veteran was provided a period of 30 days following the 
April 2000 videoconference hearing in order to submit any 
additional medical statement from his doctors that might 
substantiate his claims.  T. 17.  No additional evidence has 
been received.  

The Board notes that a rating decision dated in June 1970 
denied service connection for a skin disease of the face.  
The veteran did not appeal that decision, and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1999).  In February 1997, the veteran 
requested service connection for a skin rash that affected 
his entire body.  Due to the prior final decision, the Board 
is required to consider whether the issue of finality affects 
the Board's consideration on the merits of any current claim.  
38 U.S.C.A. §§ 7105(c), 5108 (West 1991); see Barnett v. 
Brown, 
8 Vet. App. 1 (1995).  In the instant case, the veteran's 
claim for rashes that occurred over his body was not 
previously addressed by the RO, and this constitutes a new 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a new diagnosis of a new 
disorder, which is not inextricably intertwined with a 
previously denied claim, and which was not considered at the 
time of the prior decision, constitutes a new claim and 
requires an initial adjudication of such claim.  See Ashford 
v. Brown, 10 Vet. App. 120, 123 (quoting Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991); (citing McGraw v. Brown, 
7 Vet. App. 138, 142 (1994); Ephraim v. Brown, 82 F.3d 399, 
401-402 (Fed. Cir. 1996).  Accordingly, the Board does not 
need to address the issue of entitlement to service 
connection for the currently-claimed skin disorder on a 
finality basis.  However, this issue will be further 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Competent medical evidence has not been submitted that 
tends to show a nexus between the veteran's service, to 
include his claimed in-service herbicide exposure, and his 
claimed impotence or headaches.  

2.  No competent evidence has been submitted that links 
impotence to the veteran's service-connected PTSD.   




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
impotence and headaches, claimed as secondary to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.159(a) (1999).

2.  The claim of entitlement to service connection for 
impotence, claimed as secondary to service-connected PTSD, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.159(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for impotence and 
headaches, claimed as related to military service including 
from Agent Orange exposure.  Alternatively, the veteran also 
claims service connection for impotence as secondary to his 
service-connected PTSD.  A person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" is generally required.  Id. at 93.  

In order for such a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998). 

An exception to the general requirements for submitting a 
well-grounded claim applies to certain claims of Vietnam era 
veterans.  38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 2000).  
When a veteran who had service in Vietnam is diagnosed with 
any of several diseases presumed related to Agent Orange, 
that diagnosis is the only requirement to well ground the 
claim.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Service connection will be awarded automatically on a 
presumptive basis where the veteran had service in Vietnam, 
has one of the diseases specified under 38 C.F.R. § 3.309(e), 
and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. §§ 3.307, 3.309 (1999); see also 38 U.S.C.A. § 
1116(3). 

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310(a) (1999).  Where a 
veteran claims a new disease or disability that is the result 
of his service-connected disability, competent evidence must 
be submitted to make the claim well grounded.  See Jones 
(Wayne) v. Brown, 7 Vet. App. 134 (1994).  

Factual Background

At the time of the veteran's entry examination in January 
1968, there were no pertinent complaints or findings.  

Service medical records dated in January 1969 show that the 
veteran was treated for throbbing frontal headaches that 
occurred when he assumed the upright position.  Medication 
was prescribed. 

At the time of the veteran's service separation examination 
in November 1969, the veteran reported various complaints, 
including currently having or having had frequent or severe 
headaches.  In the physician's summary and elaboration 
portion of that form, it was noted that all of the reported 
information had existed prior to service.  On clinical 
evaluation, there were no pertinent findings.   

A Vet Center intake form dated in January 1997 indicates that 
the veteran expressed his desire to file a claim for 
residuals of exposure to Agent Orange.  He stated that a 
problem with blood clots was responsible for his impotence.  
The veteran also complained of headaches.  

In his February 1997 request for service connection, the 
veteran stated that migraine headaches started in the 1980's.  
He stated the impotence began in about 1983.  

A letter dated in March 1997 from ER, MD, indicates that the 
veteran was unable to get an erection.  The doctor stated 
that he was not aware that this was a disability.  

A letter dated in April 1997 from RAW, MD, shows that the 
veteran was initially seen in October 1994 for a disorder 
that is not part of the current claim.  In January 1996, he 
complained of impotence.  The original medical work-up was 
negative, and he was referred to urology who felt that he had 
an organic basis for the impotence.  He was treated with 
injections, with a moderate response resulting.  

The veteran was also evaluated by VA in June 1997 for 
headaches and impotence.  The veteran reported a 16-year 
history of headaches, approximately once a week.  The 
headaches were described as occurring over the left temple 
and radiating into the left neck and up behind the left 
shoulder blade.  Three aspirin, twice a day, were used to 
help control the headaches.  There was no migrainous 
component to the headache.  

The veteran also reported a 20-year history with increasing 
problems with obtaining an erection.  He had used injection 
therapy to enable him to have intercourse, which he was able 
to accomplish about 1-2 times per week.  There was no history 
of vasectomy or injury to the genitalia. 

The veteran stated that he was a radio operator while in 
Vietnam, and he was not involved in the handling or spraying 
of Agent Orange.  He was in areas that had been recently 
sprayed but not directly sprayed.  It was noted that the 
veteran attributed his chief complaint of impotence to Agent 
Orange exposure.  The pertinent diagnoses were chronic 
headaches (tension headaches) and erectile impotency.        

The veteran provided testimony at a videoconference hearing 
in April 2000.  It was noted by the representative that 
impotence is not one of the disorders recognized by VA as 
being related to Agent Orange, though the veteran wanted the 
record to reflect his concerns in the event that it is one 
day so recognized.  T. 3.  The veteran testified that his 
military occupational specialty as a radio operator required 
him to perform duties outdoors, including having to wade 
through swamps or sleep outside.  T. 5.  His clothing would 
often become wet and it would dry on his body.  T. 5-6.  The 
veteran testified that impotence was first diagnosed about 8 
years before.  The veteran stated that a doctor told him that 
the impotence could be from a combination of factors, both 
physical and mental.  T. 14.    

Service connection is in effect for PTSD with major 
depressive disorder and sleep disturbances, currently 
evaluated as 50 percent disabling.  

Analysis

In this case, the veteran has failed to well ground his claim 
on either a presumptive basis under 38 C.F.R. § 3.309 or a 
direct basis under Caluza.  Although diagnoses of headaches 
and impotence have been made, neither of the disorders that 
the veteran is diagnosed with is included in the list of 
diseases for which service connection may be granted on a 
presumptive basis.  See Chase v. West, 13 Vet. App. 413 
(2000); McCartt v. West, 12 Vet. App. 164 (1999). 

The veteran's claim is not well grounded on a direct basis as 
well.  He has failed to submit any medical evidence which 
establishes a link between any of his current disorders and 
service.  Although VA examination in 1997 shows diagnoses of 
headaches and erectile impotency, that report nor any other 
post-service medical report tends to link such current 
disorder to service, any events of service, or any claimed 
in-service herbicide exposure.  Additionally, the medical 
reports do not attribute the veteran's impotence to service-
connected PTSD.  As the record is devoid of any medical 
evidence tending to create a nexus between the veteran's 
service (or service-connected disorder, as applicable, 
herein) and his current disorders, his assertions presented 
on appeal are insufficient to meet the burden imposed by 
section 5107(a).  Caluza, supra; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the claim must be denied.  

In the absence of any evidence tending to demonstrate a nexus 
between the claimed disabilities and service, the claim for 
service connection is not well grounded.  Therefore, the VA 
does not have a duty to assist the veteran in any further 
development of these claims.  38 U.S.C.A. § 5107(a); Morton 
v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 
1464; Grottveit, supra; 38 C.F.R. § 3.159(a).  It is noted 
that VA has fulfilled its duty to inform the veteran of 
evidence needed to substantiate his claim.  See Brewer v. 
West, 11 Vet. App. 228 (1998) (Even if the claimant has not 
submitted a well-grounded claim, VA is obliged to advise the 
claimant to attempt to obtain medical evidence that may 
complete an application for benefits.); Robinette v. Brown, 8 
Vet. App. 69.  The veteran was provided with the opportunity 
by the RO and following his videoconference hearing to submit 
an additional medical opinion that substantiated his claim.  
No additional evidence was submitted.  Additionally, because 
the record does not identify the presence of any outstanding 
records, which, if obtained, would well ground the veteran's 
claim and evidence does not indicate an etiological nexus 
between his service and events of service and his current 
disorders, the appeal is denied.  Caluza, supra.  In the case 
of the claim for impotency, the competent evidence neither 
relates the current disorder to service or service-connected 
disability.  See Jones (Wayne) v. Brown, 7 Vet. App. 134 
(1994).




ORDER

Service connection for headaches and impotence, claimed as 
secondary to Agent Orange exposure, is denied.

Service connection for impotence, claimed as secondary to 
PTSD, is denied.


REMAND

At the veteran's videoconference hearing, he testified that 
he sought treatment with a dermatologist for severe skin 
problems at a VA facility in Denver within one year after 
service separation.  T. 9, 11.  In an application for 
compensation and pension benefits, dated in March 1975, the 
veteran listed treatment at a Denver Clinic in 1970 for 
severe skin rash/disease.  No records for this time period 
are currently located in the claims file.  

A review of the record shows that the RO sought treatment 
records from the Denver VA medical facility beginning in June 
1997 to the present.  VA is held to have constructive notice 
of documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice 
that additional pertinent medical records may exist, the case 
must be remanded for further development with regard to the 
issue of entitlement to service connection for a skin 
disorder.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that all VA 
records that are relevant to the issue on 
appeal are secured and associated with 
the claims file.  

2.  If deemed necessary by the RO 
following the acquisition of the 
aforementioned development, the RO should 
obtain a medical nexus opinion as to the 
relationship between the veteran's 
current skin disability and any skin 
abnormalities shown in service.  See 
Hampton v. Gober, 10 Vet. App. 481, 482 
(1997). 

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

